PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/449,187
Filing Date: 3 Mar 2017
Appellant(s): Panoramic Power Ltd.



__________________
Michael Ben-Shimon et al.
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed on 06/14/2022appealing from the Office action
mailed on 11 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2021  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Appellant argues: (p. 10 bottom) “The Examiner states in the Advisory Office Action (emphasis added)...”; (a) (p. 11 top) “The is clearly incorrect. The high frequency signals are not an indication of the how much electrical power is actually consumed by the device at all. In other words, the high frequency signals do not indicate how much of at least one of: energy, current, or power is consumed, as specifically required by the claim…”; (b) (p. 11 middle) “Note in this regard that paragraph 59 of Patel states (emphasis added)… How much power the electrical devices are consuming is not indicated by high frequency signals.”; (c) (p. 11 bottom) “It should further be appreciated that Patel in paragraph 68, in its entirety, states (emphasis added)… no reading taken based on the actual power consumed… the noise signals are not actual power consumption readings…”; (d) (p. 12 bottom) “Further to this point, attention is directed to Patel's paragraphs 37-51, and in particular to paragraphs 42 and 43… high frequency noise does not provide information about power consumption… does not tell one how much power is being consumed…”; (e) (p. 13 bottom) “Patel teaches one or more current transformers 628 and 629, e.g., in paragraph 83 of Patel… could not find… any measurements…  such measurements were used as training data for a classification model…”; (f) (p. 14 bottom) “However, it is clear from Patel that the high frequency signals are considered to be a type of noise. Indeed, paragraphs 45-50 of Patel… which means some type of reading indicative of how much of at least one of: energy, current, or power is being used…”; (g) (p. 15 top) “In this regard, note what is explained in paragraph 34 of Patel (emphasis added)… no showing… that the noise signals of Patel are based on consumption of at least one of energy, current , or power, i.e. there is no relationship between sensor reading … and… consumption…”

Examiner answers: Under BRI the limitation requires receiving readings, by a monitoring device, from a sensor, and readings are based on consumption of energy, current or power, and Patel teaches in [0059] [0068]: Computational unit 120 is a monitoring device, sensing unit 110 is a sensor, and data signals (converted from electrical signals) or electrical signals are readings detected at sensing unit. Computation unit 120 receives data signals from sensing unit, and determines the power consumed by electrical devices using data signals.

The claim only requires readings are based on consumption of power. It does not require how much electrical power is actually consumed by the device.
 The claim only requires readings are based on consumption of power. It does not require how much power the electrical devices are consuming. 
Patel teaches in [0059] data signals (converted from electrical signals) or electrical signals are readings detected at sensing unit, i.e. reading taken at sensing device. Further Patel teaches in [0068] the computation unit 120 determines the power consumed using data signals. Therefore, data signals being analyzed represent the consumption of power or the actual power consumption.
Data signals being analyzed provides information about the power consumption. Further, the claim does not require how much power is being consumed.
The claim only requires readings are based on consumption of power. It does not require the measurement of power consumed. 
The claim only requires readings are based on consumption of power. It does not require how much of at least one of: energy, current, or power is being used.
Patel teaches in [0068] the computation unit 120 determines the power consumed using data signals. Therefore, data signals being analyzed represent the consumption of power, i.e. data signals are based on consumption of power.

Appellant argues: (p.15 middle) “The Examiner states in the Advisory Office Action (emphasis added)…”; (a) “However… neither actually contains an indication of how much power is being consumed by the device…”; (b) (p. 15 bottom) “The noise is explained generally in Patel, paragraphs 36-50, and note that paragraph 47 of Patel… does not indicate that the electrical noise indicates the power consumption”; (c) (p. 16 top) “Paragraph 51 further explains (emphasis added)… Examiner never shows where Patel indicates how much power is consumed or…”; (d) (p. 16 middle) “Further in this regard Appellants pointed out that, as explained in Patel, paragraph 77 (emphasis added)… without indicating anything about how much of at least of: energy, current, or power is being consumed…”; (e) (p. 17 top) “Also, as explained in Patel, paragraph 80 (emphasis added)… never any amount of power consumed…”; (f) (p. 19 top) “It should further be appreciated, again, that Patel in paragraph 68, in its entirety, states (emphasis added)… no reading taken based on the actual power consumed… noise signals are not the consumption readings…”

Examiner answers: Under BRI the limitation requires receiving readings, by a monitoring device, from a sensor, and readings are based on consumption of energy, current or power, and Patel teaches in [0059] [0068]: Computational unit 120 is a monitoring device, sensing unit 110 is a sensor, and data signals (converted from electrical signals) or electrical signals are readings detected at sensing unit. Computation unit 120 receives data signals from sensing unit, and determines the power consumed by electrical devices using data signals.

The claim only requires readings are based on consumption of power. It does not require how much power is being consumed by the device.
Patel teaches in [0068] the computation unit 120 determines the power consumed using data signals. Therefore, data signals being analyzed represent the consumption of power, i.e. data signals (converted from electrical signals) indicate the power consumption.
The claim only requires readings are based on consumption of power. It does not require how much power is being consumed.
The claim only requires readings are based on consumption of power. It does not require how much of at least of: energy, current, or power is being consumed.
The claim only requires readings are based on consumption of power. It does not require the amount of power consumed.
Patel teaches in [0059] data signals (converted from electrical signals) or electrical signals are readings detected at sensing unit, i.e. reading taken at sensing device. Further Patel teaches in [0068] the computation unit 120 determines the power consumed using data signals. Therefore, data signals being analyzed represent the actual power consumed, i.e. reading are based on the actual power consumed. 

Appellant argues: (p.19 bottom) “The Examiner states in the Advisory Office Action (emphasis added)…”; (a) “Again, the Examiner fails to show where Patel actually teaches that the power consumed is determined… Furthermore, again, as noted above, by contrast, the claim is calling for the sensor readings themselves to be actual power consumption readings.”

Examiner answers: Under BRI the limitation requires receiving readings, by a monitoring device, from a sensor, and readings are based on consumption of energy, current or power, and Patel teaches in [0059] [0068]: Computational unit 120 is a monitoring device, sensing unit 110 is a sensor, and data signals (converted from electrical signals) or electrical signals are readings detected at sensing unit. Computation unit 120 receives data signals from sensing unit, and determines the power consumed by electrical devices using data signals.

Patel teaches in [0068] the computation unit 120 determines the power consumed by electrical devices using data signals. Therefore, the power consumption is determined at the computation unit.

Appellant argues: (p.21 bottom) “The Examiner states in the Advisory Office Action…”; (a) “First, Appellants never said that a Gaussian or KNN model was required by the claim.” (b) “Second, it seems pretty clear from the citation above that the Examiner was indeed saying that the Gaussian function is the classification model.” (c) “Third, the Examiner has failed to show that there are any classification models in Patel, let alone selecting of one.”; (d) “Lastly, per the claim language, the selected machine learning classification model has to be used in the training.”

Examiner answers: Under BRI the limitation requires performing a training process using the classification model, and Patel teaches in [0112]-[0113], [0110]: the training process to learn the parameters of a device and Gaussian function is used to generate those parameters (see A, µ and σ in Fig. 12), i.e. Guassian function is used to produce the parameters that are used for classification, i.e. it is part of the classification model.

(a) The examiner agrees that the claim does not require Gaussian model, and the examiner does not cite anything related to KNN model.
(b) Gaussian function is part of the classification model.
(c) Hachiya teaches the selecting feature (out of a plurality models). See Arguments below.
(d) Gaussian function, part of the (selected) classification model, is used to produce the parameters, which are learned through a learning process, i.e. it is used in the training.

Appellant argues: (p.22 middle) “The Examiner states in the Advisory Office Action (emphasis added)…”; (a) “… To take as a choice from among several… In other words, there must be others to choose from in order for there to be a selecting step. One is simply not enough.”

Examiner answers: Under BRI the limitation requires selecting at least a model to be used to the data, and Hachiya teaches in [0047]: selection unit selects classification models (from candidate models) for the input data. 

The claim requires selecting a model used for the data, and Hachiya does teach selecting a model (out of plurality of models) for the data.

Appellant argues: (p.22 bottom) “The Examiner also states in the Advisory Office Action (emphasis added)…”; (a) “However, this has nothing to do with selecting and a proper rejection was not made with regard to selecting. Furthermore, again, as noted above, Drees is not even cited with regard to claim 1, so at this point whatever it teaches is irrelevant and the suggested rebuttal based on Drees is improper…”

Examiner answers: Under BRI the limitation requires selecting at least a model to be used to the data, and Hachiya teaches in [0047]: selection unit selects classification models (from candidate models) for the input data. 

The claim requires selecting a model used for the data, and Hachiya does teach selecting a model (out of plurality of models) for the data. The examiner does not rely on Drees to tech the selecting step.

Appellant argues: (p.24 top): “In the advisory action the Examiner continues to admit that Patel has only one model, but states (emphasis added)…”; (a) “However… To take as a choice from among several… In other words, there must be others to choose from in order for there to be a selecting step.”

Examiner answers: Under BRI the limitation requires selecting at least a model to be used to the data, and Hachiya teaches in [0047]: selection unit selects classification models (from candidate models) for the input data. 

(a) The claim requires selecting a model used for the data, and Hachiya does teach selecting a model (out of plurality of models) for the data.

Appellant argues: (p. 25 bottom) “The Examiner states in the Advisory Office Action (emphasis added)…”; (a) “Thus, the selecting is not an independent concept at all but rather is specific and integrated with the rest of the claim language regarding the readings, which are power consumption readings and are completely unrelated to processing images, and in particular, to processing video images as is the subject of Hachiya… Such use of the claim to find and force-fit elements of the prior art is clearly based on improper hindsight.”

Examiner answers: Under BRI the limitation requires selecting at least a model to be used to the data, and Hachiya teaches in [0047]: selection unit selects classification models (from candidate models) for the input data. 

The claim only requires selecting a model used for the data. Because Patel covers power consumption readings and the classification model, therefore the obviousness statement is not related to the readings and classification model, but just selecting a model (out of plurality of models) for the data, and Hachiya teaches the feature of selecting a model.

 Appellant argues: (p.27 middle) “The Examiner states in the Advisory Action similarly…”; (a) “However, paragraph 8 of Hachiya cited as providing the motivation relates to detection of normal or abnormal. To that end, different models are needed. Such is not the same type of situation in Patel.”; (b) “It further appears that the models of Hachiya are generated by a random model generation unit. How such random models could be used in Patel so that there could be selection amongst them is not explained by the Examiner…”

Examiner answers: Under BRI the limitation requires selecting at least a model to be used to the data, and Hachiya teaches in [0047]: selection unit selects classification models (from candidate models) for the input data. 

The claim only requires selecting a model used for the data, and does not require anything related to classifying data. Because Patel covers classification model, therefore the obviousness statement is not related to the classification model, but just selecting a model (out of plurality of models), and Hachiya teaches the feature of selecting a model. 
The examiner does not cite the paragraph of random model generation unit of Hachiya. The random model generation unit is just used to generate candidate models, not related to selecting a model; therefore, those arguments are not applicable and do not preclude Hachiya from teaching the selecting feature.

Appellant argues: (p.29 bottom) “The Examiner states in the Advisory Action similarly…”; (a) “However, the Examiner has not shown that there are states in Meyer as called for in the claim or that the standard deviation is one of a plurality of state parameters associated with a plurality of operational states of a single power consuming device as called for in the claim.”; (b) “Patel and Meyer use Gaussian distribution to different purposes. Patel uses it, as noted above, to produce features thereafter feature vectors are generated for each segmented event and then used to build a KNN model. Meyer uses it to model power quality parameters, e.g. harmonics, particularly in public low voltage network.”

Examiner answers: Under BRI, the limitation (from before) requires readings specifically for the power consuming device, and state parameters associated with operational states of the device, and Patel teaches in [0104] [0110]: data signals are from a specific electrical device, and amplitude (A), the mean (µ), and variance (σ) of signal are state parameters associated with states of a device. 

The examiner relies on Patel to teach the single device, not Meyer. It is reasonable to combine with Meyer to include respective states with respective standard deviations because standard deviations in the distributions in Meyer are used distinguish states of the data, instead of distinguishing a single device or groups of devices.
The examiner does not cite the paragraph of KNN model of Patel or harmonics of Meyer to teach the feature. Because those paragraphs are not related to the states or state parameters of a device, therefore those arguments are not applicable and do not preclude Patel or Meyer from teaching the feature of state parameters.

Appellant argues: (p.31 bottom) “The Examiner states in the Advisory Action…”; (a) “… EM is simply an iterative computation algorithm… Rather, it is a conventional algorithm that is simply an improved way of determining or calculating Gaussian mixture models from multivariate data. No training appears…”

Examiner answers: Under BRI the limitation requires performing a machine learning training process using classification model… to determine state parameters, and Meyer teaches on p. 3 left col.: Expectation Maximization-algorithm (EM-algorithm) is a machine learning training process, and Gaussian mixture model is a classification model to calculate all parameters of the mixture distribution. 

(a) GMM model is trained by an optimization procedure named the Expectation-Maximization (EM). It estimates the parameters of the distributions. Specifically, E-step and M-step are the training process, and the output parameters of EM algorithm may include, for example, weight, mean and covariance (standard deviation) of the distribution.

Appellant argues: (p.33 bottom) “The Examiner states in the Advisory Action…”; (a) “Again, no definition was supplied on page 14 of the specification. Rather, an observation and expectation was noted.”; (b) “Also, again, Meyer is not talking about individual devices and their individual operational state…”


    PNG
    media_image2.png
    486
    643
    media_image2.png
    Greyscale
Examiner answers: Under BRI the limitation requires any standard deviation is fixed for each respective one of the operational states, and Meyer teaches on p.3 right col.: base load states have small standard deviation, and normal load states have higher standard deviation. See Fig. 4 in Meyer.

The definition in the specification is on p. 14 at line 14: the ‘idle’ operational state has a relatively narrow distribution, and an ‘on’ operational state has a wider distribution. 
(b) Patel teaches an individual power consuming device and its state (Patel: a specific change in state of a specific electrical device), and Meyer teaches a fixed standard deviation for each respective state (Meyer: base/normal load state corresponds to small/higher deviation). It is reasonable to combine with Meyer to include respective states with respective (small or higher) standard deviations because standard deviations in the distributions in Meyer are used distinguish states of the data, instead of distinguishing a single device or groups of devices. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
Conferees:
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.